DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.

 Response to Amendment
Applicant’s amendment dated 05/02/2022 has been entered – Claims 1-2, 15, and 36 are amended and Claims 3 and 9 are cancelled. Claims 1-2, 4, 6-8, 10-12, 15, 17-19, 23-26, and 36 remain pending in the application. 

The rejection of Claims 1-4, 6-12, 15, 17-19, and 23-26 under 35 U.S.C. 112(b) as being indefinite as previously set forth in the Final Office Action mailed 01/31/2022 is overcome by Applicant’s amendment. 

The rejections of Claims 1-4, 6-8, 10-11, 15, 17-19, and 23 under 35 U.S.C. 103 as being unpatentable over Englert et al. (US 2009/0126886 A1) in view of Allen (US 4,056,161 A) and Claims 12 and 24-26 under 35 U.S.C. 103 as being unpatentable over Englert and Allen and further in view of Cao et al. (US 2009/0260918 A1) as previously set forth in the Final Office Action mailed 01/31/2022 are overcome by Applicant’s amendment. However, as outlined in greater detail below, new grounds of rejection have been made. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Englert and Allen and further in view of Wiker et al. (US 2009/0056898 A1) as previously set forth in the Final Office Action mailed 01/31/2022 is moot because Claim 9 is cancelled by Applicant’s amendment. It is noted, however, that the teachings of Wiker are applied in the new grounds of rejection for the independent Claims 1 and 15 mentioned above. 

The rejection of Claim 36 under 35 U.S.C. 103 as being unpatentable over Englert et al. (US 2009/0126886 A1) in view of Allen (US 4,056,161 A) and Cao et al. (US 2009/0260918 A1) as previously set forth in the Final Office Action mailed 01/31/2022 is withdrawn due to reconsideration of the original grounds of rejection. However, as outlined in greater detail below, new grounds of rejection have been made. 

Response to Arguments
Insofar as they apply to the new grounds of rejection below, Applicant’s arguments on Pages 6-11 of the response dated 05/02/2022 with respect to the rejections of the claims under 35 USC 103 in the previous Office Action have been fully considered but they are not persuasive.  
Applicant’s Arguments – Applicant provides a variety of arguments related to the combination of Englert and Wiker with the teachings of Allen. Applicant’s arguments namely hinge on the fact that Allen’s teachings concerning high density panels for sound attenuation are in conflict with the teachings of Englert and Wiker regarding porous, low density panels with good NRC values. Thus, Applicant contends that the combination of Englert and Wiker with Allen is improper. 
Examiner’s Response – All arguments encompassed by the above summary have been fully considered but are moot because the teachings of Allen are not relied upon in the new grounds of rejection below for any matter. 
Applicant’s Arguments – Applicant argues on Page 9 of the reply that “Applicant has surprisingly discovered that the inorganic particles in the sizes as claimed and at the weight ratios relative to the binder result in a highly porous body.” Applicant also argues on Pages 10-11 of the reply that “Applicant has surprisingly discovered that the inorganic particles in the sizes as claimed and at the weight ratios relative to the binder result in a high NRC performance body – reflected by [air flow resistances less than 200 MKS Rayls].”
Examiner’s Response – It appears Applicant is alleging unexpected results. However, a showing of unexpected results must be based on evidence, not argument or speculation and arguments of counsel cannot take the place of factually supported objective evidence. See MPEP § 2145. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. Evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Evidence of nonobviousness must also be commensurate in scope with the claims which the evidence is offered to support. Comparison must be between the claimed subject matter and the closest prior art to be effective to rebut a prima facie case of obviousness. See MPEP § 716.02. For the above reasons, Applicant’s allegation of unexpected results is considered deficient and is not sufficient to overcome the prima facie case(s) of obviousness set forth in the new grounds of rejection below. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 8 and 10, the instant claims each recite the building panel according to Claim 1 “wherein the body comprises a first major surface opposite a second major surface.” However, the parent Claim 1 also recites the limitation “wherein the body comprises a first major surface opposite a second major surface.” Accordingly, it is unclear if the first and second major surfaces recited in the claims at issue are intended to be surfaces in addition to those recited in Claim 1 or if they refer to the same surfaces as those of Claim 1. For purposes of examination herein, the latter will be assumed. That is to say, the building panels of Claims 8 and 10 require only the first and second major surfaces recited in the independent Claim 1. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-2, 4, 6-8, 10-11, 15, 17-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Englert et al. (US 2009/0126886 A1) in view of IDS reference Baig (US 2009/0173464 A1), Hirota et al. (JP H02070860 A), and Wiker et al. (US 2009/0056898 A1). A machine translation of Hirota is included with the Office Action and is referred to herein for text citations. 
Regarding Claim 1, Englert teaches a building panel (see Example 1) comprising a body having a first major surface opposite a second major surface and a plurality of side surfaces extending between the first major surface and the second major surface (see [0031] & Fig. 1). The body comprises mineral wool (corresponding to a fiber) and a thermoplastic binder which is a latex binder (see [0045]) wherein said binder is present in an amount of 4.7% by weight based on the total weight of the body (see [0105]) which falls within the claimed range of about 3-10 wt%. 
Englert’s panel of Example 1 does not include an inorganic particle. However, Englert suggests that their inventive panels may include additional additives (see Table 1) such as inorganic fillers (particles) including calcium carbonate (see [0048]) and Englert suggests that said additives may be present in an amount of 0 to 20% by weight (see Table 1). Furthermore, in the analogous art of acoustic ceiling panels comprising fibrous materials, Baig teaches that calcium carbonate is a typical inorganic material used in such panels and that it has no significant impact on the panel properties but it can provide additional hardness to the product and can lower the cost of the product (see [0034]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include calcium carbonate in the panel of Englert in an amount within the range of Englert (i.e. ~1% to 20%) for the benefit of increased strength and decreased cost as suggested by Baig. Note that teachings of the prior art overlap with the claimed ratio wherein the inorganic particle and the latex binder are present in a weight ratio ranging from about 1:1 to about 6:1. For example, including 4.7 wt% calcium carbonate would yield a panel wherein the weight ratio of inorganic particle to latex binder is 1:1. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP § 2144.05.
Englert and Baig appear silent with respect to the average particle size of the calcium carbonate inorganic filler. However, in the analogous art of sound insulation materials including a filler such as calcium carbonate, Hirota teaches that a suitable size for such a calcium carbonate powder filler is 1.5 to 5 µm (see Pg. 2, lines 18-25). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the building panel of Englert and Baig using calcium carbonate particles having an average particle size of 1.5 to 5 µm as suggested by Hirota. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP § 2144.07. Note that the range disclosed by Hirota falls within the claimed range of about 1-13 microns.
The prior art combination appears silent with respect to the porosity of the building panel although Englert suggests that their panels display improved acoustical absorption due to their low density and open mat structure (see [0023]). In the analogous art of acoustical insulation substrates, Wiker teaches that it was known in the art at the effective filing date of the claimed invention that a linear relationship exists between porosity and acoustical absorption (see [0031] & Fig. 6). Wiker also teaches that porosity values in the range of 93-97% give good noise reduction coefficient (NRC) values (see [0013]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the building panel of Englert in view of Baig and Hirota with a porosity between 93-97% (which falls within the claimed range of about 80-98%) as suggested by Wiker to achieve a high level of acoustical absorption. 

Regarding Claim 2, Englert in view of Baig, Hirota, and Wiker teaches the building panel according to Claim 1 above wherein the average particle size of the calcium carbonate inorganic filler is 1.5 to 5 µm which overlaps with the claimed range of about 4-6 microns. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP § 2144.05.

Regarding Claim 4, Englert in view of Baig, Hirota, and Wiker teaches the building panel according to Claim 1 above. Englert taught that the panel without calcium carbonate filler included 93 wt% mineral wool fibers (see [0105]) which falls within the claimed range of 65% to 95% based on the total weight of the body. Assuming the introduction of calcium carbonate decreased the mineral wool weight percent only, the concentration of mineral wool fibers in the panel would necessarily remain in the claimed range since a maximum decrease of 20 wt% due to the addition of 20 wt% calcium carbonate would yield a panel with 73 wt% mineral wool fibers. 

Regarding Claim 6, Englert in view of Baig, Hirota, and Wiker teaches the building panel according to Claim 1 above wherein the latex binder is present in an amount of 4.7% by weight based on the total weight of the body which falls with the claimed range of about 4-7 wt%. 

Regarding Claim 7, Englert in view of Baig, Hirota, and Wiker teaches the building panel according to Claim 1 above wherein the fiber is mineral wool (an inorganic fiber).

Regarding Claim 8, Englert in view of Baig, Hirota, and Wiker teaches the building panel according to Claim 1 above. Regarding the claimed property wherein the body has an airflow resistance less than about 200 MKS rayls as measured between the first and second major surfaces, although the prior art does not disclose said property, the claimed airflow resistance is deemed to flow naturally from the teachings of the Englert in view of Baig, Hirota, and Wiker since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. Applicant bears responsibility to prove otherwise. See MPEP § 2112.

Regarding Claim 10, Englert in view of Baig, Hirota, and Wiker teaches the building panel according to Claim 1 above. Englert teaches that the panel has a preferred bulk density of about 10.9 to 15.0 pounds per cubic foot (equivalent to 0.17 to 0.24 g/cm3), as measured between the first major surface, the second major surface, and the plurality of side surfaces, which falls within the claimed range of about 0.15-0.30 g/cm3.

Regarding Claim 11, Englert in view of Baig, Hirota, and Wiker teaches the building panel according to Claim 1 above wherein the inorganic particle is calcium carbonate.  

Regarding Claim 15, Englert teaches a building panel (see Example 1) comprising a body having a first major surface opposite a second major surface and a plurality of side surfaces extending between the first major surface and the second major surface (see [0031] & Fig. 1). The body comprises mineral wool (corresponding to a fiber) and a thermoplastic binder which is a latex binder (see [0045]) wherein the mineral wool is present in an amount of 93% by weight based on the total weight of the body and wherein the binder is present in an amount of 4.7% by weight based on the total weight of the body (see [0105]) which falls within the claimed range of about 3-10 wt% binder. 
Englert’s panel of Example 1 does not include an inorganic particle. However, Englert suggests that their inventive panels may include additional additives (see Table 1) such as inorganic fillers (particles) including calcium carbonate (see [0048]) and Englert suggests that said additives may be present in an amount of 0 to 20% by weight (see Table 1). Furthermore, in the analogous art of acoustic ceiling panels comprising fibrous materials, Baig teaches that calcium carbonate is a typical inorganic material used in such panels and that it has no significant impact on the panel properties but it can provide additional hardness to the product and can lower the cost of the product (see [0034]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include calcium carbonate in the panel of Englert in an amount within the range of Englert (i.e. ~1% to 20%) for the benefit of increased strength and decreased cost as suggested by Baig. Note that weight percent of the calcium carbonate particles overlaps with the claimed range of about 3-30%. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP § 2144.05.
Concerning the concentration of the mineral wool fiber, the panel without calcium carbonate filler included 93 wt% mineral wool fibers which falls within the claimed range of 70% to 95% based on the total weight of the body. Assuming the introduction of calcium carbonate decreased the mineral wool weight percent only, the concentration of mineral wool fibers in the panel would necessarily remain in the claimed range since a maximum decrease of 20 wt% due to the addition of 20 wt% calcium carbonate would yield a panel with 73 wt% mineral wool fibers. 
Englert and Baig appear silent with respect to the average particle size of the calcium carbonate inorganic filler. However, in the analogous art of sound insulation materials including a filler such as calcium carbonate, Hirota teaches that a suitable size for such a calcium carbonate powder filler is 1.5 to 5 µm (see Pg. 2, lines 18-25). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the building panel of Englert and Baig using calcium carbonate particles having an average particle size of 1.5 to 5 µm as suggested by Hirota. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP § 2144.07. Note that the range disclosed by Hirota falls within the claimed range of about 3-8 microns.
Englert in view of Baig and Hirota appears silent with respect to the porosity of the building panel although Englert suggests that their panels display improved acoustical absorption due to their low density and open mat structure (see [0023]). In the analogous art of acoustical insulation substrates, Wiker teaches that it was known in the art at the effective filing date of the claimed invention that a linear relationship exists between porosity and acoustical absorption (see [0031] & Fig. 6). Wiker also teaches that porosity values in the range of 93-97% give good noise reduction coefficient (NRC) values (see [0013]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the building panel of Englert in view of Baig and Hirota with a porosity between 93-97% (which falls within the claimed range of about 80-98%) as suggested by Wiker to achieve a high level of acoustical absorption. 
Concerning the claimed property wherein the body has an airflow resistance less than about 200 MKS rayls as measured between the first and second major surfaces, although the prior art does not disclose said property, the claimed airflow resistance is deemed to flow naturally from the teachings of the Englert in view of Baig, Hirota, and Wiker since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. Applicant bears responsibility to prove otherwise. See MPEP § 2112.

Regarding Claim 17, Englert in view of Baig, Hirota, and Wiker teaches the building panel according to Claim 15 above wherein the inorganic particles may be present in an amount of ~1 to 20% by weight based on the total weight of the body which overlaps with the claimed range of about 6-25 wt%.

Regarding Claim 18, Englert in view of Baig, Hirota, and Wiker teaches the building panel according to Claim 15 above. Englert also teaches that the latex binder comprises a polymer having a glass transition temperature from about 30ºC to 110ºC (see [0045]) which overlaps with the claimed range of about 60-120ºC. 
Furthermore, Englert teaches that a typical thermoplastic latex is a styrene acrylic. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the building panel of Englert in view of Baig, Hirota, and Wiker using a styrene acrylic polymer in the latex binder because such a selection would have been a choice from a finite number of identified, predictable solutions of a compound useful as the binder as taught by Englert (see [0045]). See MPEP § 2143 (E). Said styrene acrylic latex has a glass transition temperature in the range of 90ºC to 100ºC (see [0045]) which falls within the claimed range of about 60-120ºC. 

Regarding Claim 19, Englert in view of Baig, Hirota, and Wiker teaches the building panel according to Claim 15 above wherein the fiber is mineral wool (an inorganic fiber). 

Regarding Claim 23, Englert in view of Baig, Hirota, and Wiker teaches the building panel according to Claim 15 above wherein the panel may contain additional additives (see Englert Table 1) such as inorganic fillers (particles) including calcium carbonate (see Englert [0048]). 

Claims 12 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Englert et al. (US 2009/0126886 A1) in view of IDS reference Baig (US 2009/0173464 A1), Hirota et al. (JP H02070860 A), and Wiker et al. (US 2009/0056898 A1), as applied to Claims 1 and 15 above, and further in view of Cao et al. (US 2009/0260918 A1).
Regarding Claim 12, Englert in view of Baig, Hirota, and Wiker teaches the building panel according to Claim 1 above. Englert suggests that the panel may further include additional ingredients such as flocculants but does not teach wherein the body further comprises an ionic charge-modifying component such as aluminum sulfate. In the analogous art of acoustical building panels comprising fibers, binders, and fillers, Cao teaches that flocculants are optionally added to the acoustical panels in the range of about 0.1-3% by weight of the panel and that useful flocculants include aluminum sulfate (see [0038]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the building panel of Englert in view of Baig, Hirota, and Wiker by adding a flocculant in an amount of 0.1-3% by weight of the panel as suggested by Cao. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (A). Likewise, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention select aluminum sulfate as said flocculant because such a selection would have been a choice from a finite number of identified, predictable solutions of a compound useful as the flocculant as taught by Cao (see [0045]). See MPEP § 2143 (E).
Concerning the claimed property wherein the panel further comprises an ionic charge-modifying component, the aluminum sulfate flocculant is regarded to meet said limitation as it is a recited charge-modifying component according to the instant claim. Concerning the recited limitation wherein the ionic charge-modifying component is present in an amount ranging from about 20-70 wt% based on the total weight of the latex binder, note that the teachings of the prior art (0.1-3 wt% aluminum sulfate by weight of the panel & 4.7 wt% latex binder by weight of the panel) overlaps with the claimed range. 

Regarding Claims 24-25, Englert in view of Baig, Hirota, and Wiker teaches the building panel according to Claim 15 above. Englert suggests that the panel may further include additional ingredients such as flocculants but does not teach wherein the body further comprises an ionic charge-modifying component such as aluminum sulfate. In the analogous art of acoustical building panels comprising fibers, binders, and fillers, Cao teaches that flocculants are optionally added to the acoustical panels and that useful flocculants include aluminum sulfate (see [0038]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the building panel of Englert in view of Baig, Hirota, and Wiker selecting aluminum sulfate as the flocculant because such a selection would have been a choice from a finite number of identified, predictable solutions of a compound useful as the flocculant as taught by Cao (see [0045]). See MPEP § 2143 (E).
Concerning the claimed property wherein the panel further comprises an ionic charge-modifying component, the aluminum sulfate flocculant is regarded to meet said limitation as it is a recited charge-modifying component according to the instant Claim 25. 

Regarding Claim 26, Englert in view of Baig, Hirota, and Wiker and Cao teaches the building panel according to Claim 24 above. Cao also teaches that flocculants are optionally added to the acoustical panels in the range of about 0.1-3% by weight of the panel (see [0038]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the building panel of the prior art combination by adding the aluminum sulfate flocculant (corresponding to the ionic charge-modifying component) in an amount of 0.1-3% by weight of the panel as suggested by Cao. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (A). 
Concerning the recited limitation wherein the ionic charge-modifying component is present in an amount ranging from about 20-70 wt% based on the total weight of the latex binder, note that the teachings of the prior art (0.1-3 wt% aluminum sulfate by weight of the panel & 4.7 wt% latex binder by weight of the panel) overlaps with the claimed range. 

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Englert et al. (US 2009/0126886 A1) in view of IDS reference Baig (US 2009/0173464 A1), Hirota et al. (JP H02070860 A), and Cao et al. (US 2009/0260918 A1).
Regarding Claim 36, Englert teaches a building panel (see Example 1) comprising a body having a first major surface opposite a second major surface (see [0031] & Fig. 1). The body comprises mineral wool (corresponding to a fiber) and a thermoplastic binder which is a latex binder (see [0045]) wherein said binder is present in an amount of 4.7% by weight based on the total weight of the body (see [0105]) which falls within the claimed range of about 3-10 wt%. 
Regarding the identity of the latex binder, Englert teaches that a typical thermoplastic latex is a styrene acrylic (see [0045]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the building panel of Englert in view of Allen using a styrene acrylic polymer (i.e. a copolymer of poly(styrene-acrylate) as claimed) in the latex binder because such a selection would have been a choice from a finite number of identified, predictable solutions of a compound useful as the binder as taught by Englert (see [0045]). See MPEP § 2143 (E). 
Englert’s panel of Example 1 does not include an inorganic particle. However, Englert suggests that their inventive panels may include additional additives (see Table 1) such as inorganic fillers (particles) including calcium carbonate (see [0048]) and Englert suggests that said additives may be present in an amount of 0 to 20% by weight (see Table 1). Furthermore, in the analogous art of acoustic ceiling panels comprising fibrous materials, Baig teaches that calcium carbonate is a typical inorganic material used in such panels and that it has no significant impact on the panel properties but it can provide additional hardness to the product and can lower the cost of the product (see [0034]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include calcium carbonate in the panel of Englert in an amount within the range of Englert (i.e. ~1% to 20%) for the benefit of increased strength and decreased cost as suggested by Baig. Note that teachings of the prior art overlap with the claimed ratio wherein the inorganic particle and the latex binder are present in a weight ratio ranging from about 1:1 to about 6:1. For example, including 4.7 wt% calcium carbonate would yield a panel wherein the weight ratio of inorganic particle to latex binder is 1:1. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP § 2144.05.
Englert and Baig appear silent with respect to the average particle size of the calcium carbonate inorganic filler. However, in the analogous art of sound insulation materials including a filler such as calcium carbonate, Hirota teaches that a suitable size for such a calcium carbonate powder filler is 1.5 to 5 µm (see Pg. 2, lines 18-25). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the building panel of Englert and Baig using calcium carbonate particles having an average particle size of 1.5 to 5 µm as suggested by Hirota. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP § 2144.07. Note that the range disclosed by Hirota falls within the claimed range of about 1-13 microns.
Englert in view of Baig and Hirota teach the panel described above. Englert also suggests that the panel may further include additional ingredients such as flocculants but the combination does not teach wherein the body further comprises an ionic charge-modifying component such as aluminum sulfate. In the analogous art of acoustical building panels comprising fibers, binders, and fillers, Cao teaches that flocculants are optionally added to the acoustical panels in the range of about 0.1-3% by weight of the panel and that useful flocculants include aluminum sulfate (see [0038]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the building panel of Englert in view of Baig and Hirota by adding a flocculant in an amount of 0.1-3% by weight of the panel (which falls within the claimed range of 0.1-4 wt%) as suggested by Cao. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (A). Likewise, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention select aluminum sulfate as said flocculant because such a selection would have been a choice from a finite number of identified, predictable solutions of a compound useful as the flocculant as taught by Cao (see [0045]). See MPEP § 2143 (E). Concerning the claimed property wherein the panel further comprises an ionic charge-modifying component, the aluminum sulfate flocculant is regarded to meet said limitation as it is a recited charge-modifying component according to the instant claim. 
Regarding the claimed property wherein the body has an airflow resistance less than about 200 MKS rayls as measured between the first and second major surfaces, although the prior art does not disclose said property, the claimed airflow resistance is deemed to flow naturally from the teachings of the Englert in view of Baig, Hirota, and Cao since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. Applicant bears responsibility to prove otherwise. See MPEP § 2112.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789